Michelle Derby
Michelle.bolden@pgn.com
1747 Metiweather Lane
Woodland, WA 98674
(503) 438-0602

Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON
(Portland Division)
MICHELLE BOLDEN, as legal Case No.: 3:19-CV-00555-HZ
guardian for WILLIAM DERBY
Plaintiff(s),
v.
PLAINTIFF’S MOTION FOR

COLUMBIA COUNTY, a public entity doing
business in the State of Oregon, CORRECT
CARE SOLUTIONS, LLC, an Oregon limited
liability corporation, JEFF DICKERSON, in
his official capacity, VIVEK SHAH, MD, in his
official capacity, JULIE WEIGAND, in her
official capacity, and TERRY KALLIO, in her
official capacity, COLUMBIA COMMUNITY
MENTAL HEALTH, an Oregon Non-Profit
Cotporation, LEGACY HEALTH, an Oregon
nonprofit corporation, LEGACY EMANUEL
HOSPITAL & HEALTH CENTER, dba
UNITY CENTER FOR BEHAVIORAL
HEALTH, a domestic non-profit corporation,

Defendant(s).

 

PLAINTIFF’S MOTION FOR VOLUNTARY
DISMISSAL WITHOUT PREJUDICE -1-

VOLUNTARY DISMISSMAL WITHOUT
PREJUDICE

Michelle Derby

1747 Metiweather Lane
Woodland, WA 98674
T: (503) 438-0602

 
LR 7-1 CERTIFICATION
The undersigned certifies, in compliance with Local Rule 7-1, the parties to this action made
a good-faith effort to discuss this motion and resolve any matters related to this motion.
Defendants’ counsels have indicated to Plaintiff that they do not oppose this motion. Defendants

oppose Plaintiffs motion.

MOTION
Pursuant to FRCP 41(a)(2), plaintiff moves for voluntary dismissal of this action without

prejudice.

ARGUMENT

Plaintiff moves for a voluntary dismissal of this action without prejudice pursuant to FRCP
41(a)(2). This rule allows a plaintiff, pursuant to an order of the court, and subject to any terms and
conditions the court deems ptoper, to dismiss an action without prejudice at any time. See Fed. R.
Civ. P. 41(a)(2). With her original attorney, Mr. Gutbezahl, Plaintiff had begun the discovery
ptocess and was proceeding according to schedule. However, when it came to Mr. Gutbezahl’s
attention, and after consultation with the Oregon State Bar, that he could not continue as her
attorney of record on this action, he was forced to withdraw. Since then Mr. Gutbezahl and Plaintiff
have been seeking an alternative counsel to take over representation for her on this action, but have
so fat been unsuccessful. Plaintiff originally sought and was granted a motion to extend discovery
deadlines, but since then has still been unable to secure the services of an attorney. Due to this,
Plaintiff is unable to proceed with the action and thus respectfully seeks a voluntary dismissal

without ptejudice to allow her time to continue the search for an attorney without having to seek

PLAINTIFF’S MOTION FOR VOLUNTARY
DISMISSAL WITHOUT PREJUDICE -2- Michelle Detby
1747 Meriweather Lane
Woodland, WA 98674
T: (503) 438-0602
CERTIFICATE OF SERVICE

I hereby certify that on the (A day of April, 2020, I served the foregoing PLAINTIFF’S

MOTION TO EXTEND DISCOVERY DEADLINES, on the following patties at the

following addtesses:

Steven Kraemer

skraemetr@cisoregon.org

Richatd P. Freud

rfreud@cisoregon.org

Kraemer & Lewis

P.O. Box 1469

Lake Oswego, OR 97035

Attorneys for Defendant Columbia County
& John Dickerson

Eric J. Neiman
eric.netman@lewisbrisbois.com
Jacqueline E. Houser
jacqueline.houset@lewisbrisbois.com
Lewis Brisbois Bisgaard & Smith LLP
888 SW 5" Ave., Suite 900

Portland, OR 97204

Attorneys for Defendant Correct Cates
Solutions, LLC

Guy Keating
gkeating@schulte-law.com
Schulte, Anderson, Downes, et al
811 SW Naito Parkway, Suite 500
Portland, OR 97204

Attorney for Defendant Columbia
Community Mental Health

Peter O. Tuenge
ptuenge@keatingjones.com

Hillary A. Taylor
htaylor@keatingjones.com

Jennifer L. Truzzolino
jtruzzolino@keatingjones.com

Keating Jones Hughes, P.C.

200 SW Market Street, Suite 900
Portland, OR 97201

Attorneys for Defendants Legacy Health;
Legacy Emanuel Hospital & Health Care
Center dba Unity Center for

Behavioral Health

by mailing to them a true and cortect copy thereof, certified by me as such, placed in a sealed

envelope addtessed to them at the addresses set forth above, and deposited in the U.S Post Office at

Portland, OR on said day with postage prepaid.

CERTIFICATE OF SERVICE

s/ 4 OL, Derby
Lele Derby,
Plaintiff

Law Office of John E. Gutbezahl
5 Centerpointe Dr., Suite 400
Lake Oswego, OR 97035

T: (503) 594-1919
farther extension of the deadlines and further burden Defendants with preparing for trial and

atgument on motions.

Dated: April 4 2020.

nist des Acc Lb, —

Michelle Derby
Plaintiff

PLAINTIFF’S MOTION FOR VOLUNTARY
DISMISSAL WITHOUT PREJUDICE -3- Michelle Derby
1747 Meriweather Lane
Woodland, WA 98674
T: (503) 438-0602
